UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7331



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KALVIN MARSHALL,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CR-02-225; CA-03-1016-3)


Submitted:   December 16, 2004         Decided:     December 22, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kalvin Marshall, Appellant Pro Se. Michael Cornell Wallace, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kalvin Marshall seeks to appeal the district court’s

order denying relief on his motion under 28 U.S.C. § 2255 (2000).

We   have   independently   reviewed   the   record   and   conclude   that

Marshall has not made a substantial showing of the denial of a

constitutional right. See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003).     Accordingly, we deny a certificate of appealability and

dismiss the appeal.*    See 28 U.S.C. § 2253(c) (2000).       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                DISMISSED




      *
      We decline to consider the issues Marshall has raised for the
first time in his informal brief that were not first presented to
the district court. With regard to Marshall’s claim pursuant to the
recent Supreme Court case of Blakely v. Washington, 124 S. Ct. 2531
(2004), even if properly before this court for consideration,
Blakely would offer Marshall no relief because, inter alia, the
Supreme Court has not made its ruling in Blakely retroactive to
cases on collateral review. See In re Dean, 375 F.3d 1287, 1290
(11th Cir. 2004); see also United States v. Sanders, 247 F.3d 139,
151 (4th Cir. 2001) (holding that the rule announced in Apprendi v.
New Jersey, 530 U.S. 466 (2000), the precursor to Blakely, is not
retroactively applicable to cases on collateral review).

                                 - 2 -